Citation Nr: 0004959	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the left elbow, lumbosacral spine, cervical 
spine (neck), right hand, and both shoulders.  

2.  Entitlement to service connection for arthritis of the 
left hand and left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
February 1950, and from October 1950 to July 1951.  Service 
department records reflect that he was a prisoner of war 
(POW) of Communist forces from April to May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO), which denied the benefits sought on appeal.  In a May 
1997 determination, the RO denied the veteran's application 
to reopen his claim of entitlement to service connection for 
arthritis of the left elbow, lumbosacral spine, cervical 
spine (neck), right hand, and both shoulders.  A September 
1997 rating decision denied a claim for service connection 
for arthritis of the left hand and left foot.  The veteran 
appealed as to these determinations. 

In the veteran's notice of disagreement received in February 
1998, he appears to have raised claims of entitlement to 
service connection for hearing loss and for hypertension.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Evidence received subsequent to the October 1991 final RO 
decision denying service connection for arthritis of the left 
elbow, lumbosacral spine, cervical spine (neck), right hand, 
both and shoulders is duplicative of previously received 
evidence.

2.  The claim of entitlement to service connection for 
arthritis of the left foot and left hand is not plausible. 




CONCLUSIONS OF LAW

1.  Evidence received since the October 1991 final RO 
decision is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for arthritis of the 
left hand and left foot is not well grounded.  38 U.S.C.A. § 
5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for arthritis of the left elbow, lumbosacral 
spine, cervical spine (neck), right hand, and both shoulders.  
Prior to the May 1997 RO determination from which this appeal 
arose, service connection for arthritis of the left elbow, 
lumbosacral spine, cervical spine, right hand, both shoulders 
and neck was last denied by the RO in an October 1991 
decision, which is final as to that claim based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994). 
Second, if the Board determines that new and material 
evidence has been produced, the case is reopened.  
Immediately upon reopening the case the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, at 206.  Finally, if the claim is well-grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring that VA's duty to assist has been fulfilled.  Id.

Evidence that was of record at the time of the prior rating 
decision in October 1991  included some of the veteran's 
service personnel records, private and VA clinical and 
examination records, and various statements from the veteran.  
The record includes a report of the veteran's service medical 
history dated in November 1959.  

The Board has reviewed the evidence added since October 1991.  
This evidence  includes a Department of Defense (DD) Form 
214, private medical records from October 1985, a report of 
the veteran's service medical history dated in November 1959, 
and various statements by the veteran.  The records submitted 
since October 1991, however, are only copies of a few of the 
previously submitted records.  These records added since the 
October 1991 final rating decision are therefore redundant of 
evidence of record previously submitted to agency 
decisionmakers, and are thus not new evidence.  

Therefore, as new and material evidence has not been 
submitted since the last final disallowance in October 1991, 
the veteran's claim will not be reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West,  12 
Vet. App. 312, 214 (1999).  

The Board notes that the appellant has provided lay 
statements asserting that he has the claimed arthritis 
disorder related to service.  However, as a lay person he is 
not competent to offer an opinion concerning the etiology of 
the veteran's claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App 492 (1992).  Hence, these statements are 
insufficient to reopen this claim. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the appellant of the steps he 
needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection for Arthritis of the Left Hand and Left 
Foot

The veteran has alleged that he has arthritis of the left 
hand and left foot that is related to service.  Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Moreover, where a veteran is a former POW, and was detained 
or interned for not less than 30 days, and traumatic 
arthritis becomes manifest to a degree of 10 percent any time 
after such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  The above 
presumptions are rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 1101, 1112, 1113; 38 C.F.R. 3.307, 
3.309.  In this case, however, the record shows and the 
veteran concedes that he was a POW in Korea for less than 30 
days during the months of April and May 1951.  He is 
therefore not entitled to the presumptions under these 
provisions.

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the claim for service 
connection for arthritis of the left hand and left foot is 
not well-grounded.  There is no competent medical evidence of 
record that provides a nexus between the veteran's arthritis 
of the left hand and his period of active service or any 
incident therein.  With respect to the left foot, there is no 
competent medical evidence of a present disability involving 
arthritis of the left foot, nor competent medical evidence 
relating a claimed left foot disorder to service. 

The medical evidence of record pertaining to this claim 
includes a report of the veteran's service medical history 
dated in November 1959.  With respect to musculoskeletal 
conditions, there is no showing of arthritis of the left hand 
and foot.

The record indicates that efforts to locate the veteran's 
service medical records were unsuccessful.  Service medical 
records are unavailable and are presumed destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993); citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Court has further held that "[n]owhere do VA 
regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991).

The record since service contains private and VA medical 
records of treatment and examination, and statements from the 
veteran.  The Board has reviewed the record since service.  
However, there is no competent evidence of any current 
arthritis disorder of the left foot.  With respect to the 
left hand, there is no evidence of any arthritis disorder of 
the left hand until 1989; and there is no medical opinion or 
other competent evidence to relate an arthritis disorder of 
the left hand to service.     

Thus the veteran has submitted no medical or other competent 
evidence to relate any current arthritis disorder of the left 
hand to service.  Nor has he submitted medical evidence of a 
current arthritis disorder of the left foot.  While the 
veteran is certainly capable of providing evidence of 
symptomatology himself, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

Under these circumstances, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102 (1999); Epps, 126 F.3d at 1468.  
Therefore, the benefit sought on appeal is denied, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Morton v. West, 12 Vet. 
App. 477 (1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for arthritis of the left elbow, lumbosacral spine 
(neck), cervical spine, right hand, and both shoulders is 
denied.

Entitlement to service connection for arthritis of the left 
hand and left foot is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

